DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 6, 13, and 20 have been cancelled. Claims 1-5, 7-12, and 14-19 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janvi Shah (Reg. No. L1355) on 03/16/2022.
The application has been amended as follows: 
Please replace claim 1 with the following:
1. A method for setting a block vector for intra block copy (IBC), the method comprising: 
setting the block vector that indicates an offset between a current block in a current picture and a reference block in the current picture to satisfy a constraint that locations of reference samples of the reference block stored in an IBC buffer do not correspond to both of a first horizontal edge of the IBC buffer and a second horizontal edge of the IBC buffer;
performing IBC based on setting the block vector to satisfy the constraint; and 

Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a method (device or non-transitory computer-readable medium) for setting a block vector for intra block copy (IBC), the method comprising: setting the block vector that indicates an offset between a current block in a current picture and a reference block in the current picture to satisfy a constraint that locations of reference samples of the reference block stored in an IBC buffer do not correspond to both of a first horizontal edge of the IBC buffer and a second horizontal edge of the IBC buffer; performing IBC based on setting the block vector to satisfy the constraint; and storing the reference samples in the IBC buffer.
ROSEWARNE et al. (Hereafter, “Rosewarne”) [US 2017/0127090 A1] discloses a method of de-blocking an edge of a block of samples of video data is disclosed [See Rosewarne, Abstract]. A first prediction mode is decoded for a first block of two adjacent blocks of video data, each of the blocks of video data including a primary colour channel and at least one secondary colour channel [See Rosewarne, Abstract]. A second prediction mode is decoded for a second block of the two adjacent blocks of video data [See Rosewarne, Abstract]. A boundary strength value is determined for a block of samples along an edge corresponding to a boundary between said first block of video data and said second block of video data [See Rosewarne, Abstract]. A weak de-blocking filter is applied to the block of data along said edge if the determined boundary strength value indicates that the first prediction mode is intra prediction storing the reference samples in the IBC buffer.
Hellman et al. (Hereafter, “Hellman”) [US 2015/0296213 A1] discloses efficient decoding of video content that may involve intra block copy operations, such as copying pixel data from one region of a frame to another region of the same frame is described [See Hellman, Abstract]. For example, a method to decode the video content may involve identifying the video frame in which intra block copy operation is to be performed, prior to the intra block copy operation being initiated [See Hellman, Abstract]. A video decoder may prefetch the pixel data from the source region to a local buffer with low memory latency such that the source pixel data to be copied into the destination blocks in the video frame is readily available [See Hellman, Abstract]. Thus, costly, and time consuming memory access may be avoided, and in turn a video decoding pipeline may operate smoothly without any stalling [See Hellman, Abstract]. Hellman fails to explicitly disclose storing the reference samples in the IBC buffer.
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482